Terminal Disclaimer
The terminal disclaimer filed on 7/20/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 9248041, 8591443, 7955286, 7112179, 10159591 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowed claims
Claims 29-44 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TARLA R PATEL/Primary Examiner, Art Unit 3786